SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á seis de Junio de mil novecientos uno, en el pleito seguido en el Tribunal del. Distrito de Humacao por el Ayuntamiento de Salinas, con el Presbítero Don Pedro García, Cura Ecónomo de dicho pueblo; pendiente ante Nos, en virtud del recurso de casación por infracción de ley, interpuesto por el demandado, y sostenido en su defensa y representa-ción por el Letrado Don Antonio Alvarez Nava; habiéndolo estado la parte recurrida por el Licenciado Don Herminio Díaz Navarro.— Resultando: Que el Ayuntamiento de Salinas en sesión celebrada el primero de Junio del año próximo pasado, acordó que se requiriese al Presbítero Don Pedro García para que desalojase la casa que ocupa en el término de ocho días á fin de instalar en ella la oficina telegráfica ó una de las escuelas de la población, apercibién-dole en caso contrario de acudir á los Tribunales para hacer valer sus derechos, haciéndose el requerimiento ordenado en siete del mismo mes, en cuyo acto tan sólo se limitó el Presbítero García á protestar contra el acuerdo del Ayunta-miento por tratarse de un edificio que pertenece á los bienes de la Iglesia. — Resultando: Que el Letrado Don Tomás Bernardini de i a Pluerta, á nombre del Ayuntamiento de Salinas y con un título de posesión de lá casa á favor de la Corporación Municipal.é inscrito en el Registro de la Pro-piedad de Guayama, estableció en siete de Agosto del año anterior, demanda de desahucio fundada en que Don Pedro *37García tenía la finca en precario, sin pagar merced, y que había sido requerido sin fruto para el desalojo^ con un mes de anticipación, cuyo pleito sustanciado en forma, fué resuelto por el Tribunal de Humacao en sentencia de primero de Diciembre declarando con lugar la demanda de desahucio establecida por el Ayuntamiento de Salinas y en su conse-cuencia condenó al Presbítero Don Pedro García á que desocupe la casa que habita en precario de la propiedad de aquella corporación, imponiéndole las costas del juicio y apercibiéndole de lanzamiento si no lo efectuare. — Resul-tando : Que á nombre del Presbítero Don Pedro García se ha interpuesto recurso de casación por infracción de ley, autorizado por el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, citando como infringidos el párrafo 3? del artículo 1,563 de la citada ley, toda vez que el Ayunta-miento de Salinas redujo el requerimiento á ocho días cuando la disposición citada exige que se haga con un mes de anticipación, y el artículo 4? del Código Civil, porque el segundó considerando de la sentencia recurrida da validez á un acto nulo por ser contrario á lo dispuesto en la ley.— Resultando: Que en el acto de la vista impugnó el recurso la representación de la parte recurrida sin la asistencia de la parte recurrente, á pesar de estar citada en forma. — Visto: Siendo ponente el Sr. Juez Asociado Don José Ma Figueras Chíqués. — Considerando : Que además de que los recursos de casación no se dan según el número 1? del artículo 1,689 de la Ley de Enjuiciamiento Civil contra los consideran-dos de la sentencia, sino contra su parte dispositiva, es indudable que entre el requerimiento y la presentación de la demanda transcurrieron dos meses, quedando así perfecta-mente cumplido el precepto que se supone infringido, razón por la .cual es inadmisible el recurso. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto á nombre del Presbítero Don Pedro García, á quien condena-mos al pago de las costas; líbrese al Tribunal de Humacao *38la certificación correspondiente con devolución de los autos que ha remitido. — Así por esta nuestra sentencia que se publicará en la Gaceta, lo pronunciamos, mandamos y fir-mamos.
José C. Hernández. — José Ma Figueras. — Louis Sulzbacher.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José M> Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario sustituto, en Puerto Rico á seis de Junio de mil novecientos uno. — Eugenio Alvarez, Secretario sustituto.